Citation Nr: 1446200	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-29 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for perforated posterior duodenal diverticulum, claimed as due to treatment provided by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In September 2012, the Veteran testified before the undersigned Veterans Law Judge by videoconference.

In a November 2012 decision, the Board denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for perforated posterior duodenal diverticulum.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the November 2012 decision.  The Court granted the JMR in an April 2014 Order.  This matter now returns to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2013 brief, the Veteran asserted that the Board failed to provide adequate reasons or bases for its determination that one of the Veteran's treating providers-Dr. Senzan Hsu-was not an employee at the time he performed surgery on the Veteran at a non-VA facility in February 2003.  Specifically, he contended that the Board relied on inaccurate information and did not undergo analysis of the factors typically used to distinguish VA employees from independent contractors.  Further, the Veteran asserted that VA did not satisfy its duty to assist the Veteran in the development of her claim because VA did not obtain a copy of Dr. Hsu's employment contract in order to properly determine Dr. Hsu's employment status.

As the Board interprets the JMR to require that VA verify Dr. Hsu's employment status at the time he performed the Veteran's February 2003 surgery and the Board must undertake action consistent with the JMR, the Board finds that a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make reasonable efforts to associate, physically or electronically with the Veteran's claims file, a copy of Dr. Senzan Hsu's employment contract with VA.  All correspondence concerning attempts to obtain this information should be documented in the claims file.

2.  After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue to the Veteran and her representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

